UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RAYMONE K. BAIN,
Plaintiff,
v.

Civil No. 13—848 (RCL)

GARY, WILLIAMS, WATSON & GARY,
P.L., et al.,

Defendants.

VVVVVVVVVVVV

MEMORANDUM AND ORDER
This case comes before the Court upon a Motion [41] for a protective order ﬁled by the
Executors of Michael J ackson’s Estate (“movants”). Upon consideration of plaintiffs and
movants’ ﬁlings, the entire record in this case, and the applicable law, the Motion is GRANTED
in part and DENIED in part.

Movants concede that the ﬁnancial documents for which they seek a protective order are
discoverable. Movants argue, however, that because these documents pertain to the damages
rather than the liability aspect of plaintiff s suit against defendants, and because plaintiff could and
would misuse these documents, it would be better to delay discovery of these until plaintiff has
established liability, if that ever happens.

A party seeking a protective order for discovery material—a category which includes,
notwithstanding plaintiff’s argument to the contrary, anyone from whom discovery is sought—
must show that there is “good cause” for such an order. Fed. R. Civ. P. 26(c). “Good cause”
requires “showing that disclosure will work a clearly deﬁned and serious injury to the party seeking

[dis]closure. The injury must be shown with speciﬁcity.” Pansy v. Borough ofStroudsburg, 23

F.3d 772, 786 (3d Cir. 1994) (citing Publicker Indus, Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir.
1984)). “Broad allegations of harm, unsubstantiated by speciﬁc examples or articulated
reasoning,” do not sufﬁce to show good cause. Pansy, 23 F.3d at 786 (citing Cipollone v. Liggett
Group, Inc, 785 F.2d 1108, 1121 (3d Cir. 1986), cert. denied, 484 US. 976 (1987)).

Given that plaintiff appears to be trying to publish an unauthorized tell—all book about
working for Michael Jackson notwithstanding her 2006 conﬁdentiality agreement with him,
movants have shown to the Court’s satisfaction that disclosing the requested ﬁnancial records to
plaintiff could pose a speciﬁc risk of harm sufﬁcient to justify a protective order. The Court is not
convinced, however, that bifurcating discovery is necessary to address that risk. Movants have
provided reasons to doubt that plaintiff would be effectively restrained by a conﬁdentiality order,
but have provided no basis to likewise doubt plaintiffs counsel. It is therefore

ORDERED that movants shall produce the information called for by plaintiff s subpoenas,
but to plaintiff s counsel only, and it is

FURTHER ORDERED that plaintiff s counsel shall make no further distribution of such
information—not even to plaintiff—without the permission of this Court. Should plaintiff’s
counsel wish to further distribute any part of that information, they must ﬁle a motion with the
court explaining what information they wish to distribute, to whom they wish to distribute it, and

why they want to do so.

It is SO ORDERED this 29th day of September, 2015.

Signed by Royce C. Lamberth, Judge, on September 29, 2015.